     Case 3:20-cv-00521-DMS-BLM Document 16 Filed 07/28/20 PageID.989 Page 1 of 11



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                 SOUTHERN DISTRICT OF CALIFORNIA

10
                                                            Case No.: 20CV521-DMS(BLM)
11    TREPCO IMPORTS & DISTRIBUTION, LTD,

12                                          Plaintiff       ORDER GRANTING MOTION TO
                                                            COMPEL NON-PARTY RETAILERS TO
13    v.                                                    COMPLY WITH DOCUMENT
                                                            SUBPOENAS
14    ARIZONA BEVERAGES USA, LLC,

15                                      Defendant.          [ECF NO. 1]

16

17          Currently before the Court is Defendant Arizona Beverages USA LLC’s March 19, 2020
18    Motion to Compel Non-Party Retailers to Comply with Document Subpoenas [see ECF No. 1-2
19    (“MTC”)], the July 10, 2020 oppositions/responses of non-party retailers El Sol Market [see ECF
20    No. 7 (“El Sol Oppo.”)]1, Quick Korner and Qwik Korner [see ECF No. 8 (“Quick Korner Oppo.”)],
21    Minute Mart and Golden State Market [see ECF No. 9 (“MM & GS Oppo.”)], Paradise Liquor [see
22    ECF No. 10 (“Paradise Oppo.”)], Aztec Liquor [see ECF No. 11 (“Aztec Oppo.”)], Cost Mart Inc.
23    [see ECF No. 12 (“Cost Mart Oppo.”)], 7-Q Liquor [see ECF No. 13 (“7-Q Oppo.”)], and El Sol
24

25
      1
26      ECF No. 7, entitled Non-Party Deponent CD & V Imperial, Inc. dba El Sol Market’s
      Opposition/Response to Defendant Arizona Beverages USA, LLC’s Motion to Compel appears to
27    be identical to ECF No. 14 also entitled Non-Party Deponent CD & V Imperial, Inc. dba El Sol
      Market’s Opposition/Response to Defendant Arizona Beverages USA, LLC’s Motion to Compel.
28    For clarity, the Court will refer to both documents as “El Sol Oppo.”

                                                        1
                                                                                    20CV521-DMS(BLM)
     Case 3:20-cv-00521-DMS-BLM Document 16 Filed 07/28/20 PageID.990 Page 2 of 11



1     Market [see ECF No. 14 (“El Sol Oppo.”)], and Defendant’s July 17, 2020 Reply [see ECF No. 15

2     (“Reply”)]. For the reasons set forth below, Defendant’s motion is GRANTED.

3                                            FACTUAL BACKGROUND

4            This matter stems from an underlying case in the Central District of California, 18CV2605-

5     JGB(SP) and is related to 19-cv-02204-DMS-BLM, Trepco Imports & Distribution, LTD v. Arizona

6     Beverages USA, LLC.      MTC at 6.     In the Central District case, Plaintiff Trepco Imports &

7     Distribution, LTD alleges claims of price discrimination under the Robinson-Patman Act, 15 U. S.

8     C. § 13 (“RPA”). ECF No. 1-3, Declaration of Sharon G. Gelbart In Support of Arizona Beverages

9     USA LLC’s Motion to Compel Non-Party Retailers to Comply with Document Subpoenas (“Gelbart

10    Decl.”) at Exh. A (Second Amended Complaint in 18cv2605-JGB(SP)). Plaintiff alleges that

11    Defendant Arizona Beverages USA, LLC “violated the RPA by charging Trepco a higher price for

12    its iced tea products than it charges to Trepco’s alleged competitors.” MTC at 6; see also Gelbart

13    Decl. at Exh. A. Plaintiff, an independent wholesaler, sells Arizona Ice Tea and other beverages

14    to “retail convenience stores, liquor stores, gas stations, independent grocers and smoke shops.”

15    Id.; see also Gelbart Decl. at Exh. A at ¶ 13. Defendant sold cases of Arizona Ice Tea to Plaintiff

16    for $12.19 a case, but beginning in 2012, Defendant informed Plaintiff that it was no longer

17    eligible for the $12.19 price, and that the new price would be $13.65 per case. Gelbart Decl. at

18    Exh. A ¶¶ 17-19. After the price increase, Plaintiff’s competitors continued to receive cases of

19    Arizona Ice Tea at lower prices. Id. at ¶ 19. Plaintiff specifically identified seventeen customers

20    from whom it lost sales after the price increase including

21
             Quick Korner • 7-Q Liquor • Aztec Liquor • Minute Mart • Qwik Korner • Golden
22           Gate Market • Bobar No. 8 • Palm Ave Market • Bowman’s Market • Neighbors
23           Market • Ace Liquor • Cost Mart • Bobar No. 1 • El Sol No. 3 • Twin Oaks • Central
             Liquor • Paradise Liquor.
24

25    MTC at 6; see also Gelbart Decl. at Exh A ¶37.

26                                         DISCOVERY BACKGROUND

27           On July 25, 2019, Defendant served Requests for Production of Documents (“RFPs”) on

28    Plaintiff seeking information such as Plaintiff’s sales of Arizona Ice Tea products to its customers

                                                       2
                                                                                        20CV521-DMS(BLM)
     Case 3:20-cv-00521-DMS-BLM Document 16 Filed 07/28/20 PageID.991 Page 3 of 11



1     from 2010 to the present. MTC at 7; see also Gelbart Dec. at ¶ 4, Exh. C. After objecting to

2     most of the requests, Plaintiff responded that “(1) it lost all of its transactional-level2 electronic

3     sales data showing its sales of Arizona iced tea products from before August 2013;3 and (2) it

4     does not have accurate transactional-level electronic sales data showing its sales of Arizona iced

5     tea products for at least the first half of 2014.4” Id.; see also Gelbart Decl. at ¶¶ 6-7; Exhs. D-

6     E. Plaintiff further responded that it does not maintain many of its paper records regarding past

7     purchase orders or invoices in an organized manner and could not confirm that those records

8     are exhaustive. Id.; see also Gelbart Decl. at ¶ 8, Exh. F.

9            On October 31, 2019, Defendant served document subpoenas on the seventeen retailers

10    identified in Plaintiff’s complaint as lost customers. Id. at 8; see also Gelbart Decl. at Exhs G-

11    W. The subpoenas seek responses to eleven RFP’s for the time frame of January 1, 2010 to the

12    present and do not seek any deposition testimony. Id. Responses to the subpoenas were due

13    on November 14, 2019. Id.; see also Gelbart Decl. at ¶ 10. None of the subpoenaed retailers

14    served any objections or responses to the subpoenas by November 14, 2019. Id. One retailer,

15    Central Liquor, requested an extension of time to respond which was granted, but the retailer

16    never objected or responded. Id. at n.5; see also Gelbart Decl. at ¶ 11.

17           On November 15, 2019, Plaintiff’s counsel emailed defense counsel objecting to the

18    subpoenas and filed a Motion for a Protective Order Re:17 Document Subpoenas in the related

19

20    2
        The term “transactional-level data” is used throughout this motion to refer to data showing,
21    for each individual sale or purchase, what products were sold or purchased at what price to
      whom and when. It is the opposite of aggregate or summary data.
22
      3
23      Specifically, for the years 2010 to August-2013, Trepco claims to have lost all of its electronic
      transactional-level data, i.e., all of the electronic data that would reveal when, how much, and
24    to whom Trepco sold Arizona iced tea products. (Gelbart Decl.¶ 6.) The only electronic data
      that remains is yearly summary data showing Trepco’s total sales of Arizona iced tea products.
25    (Id.)
26    4
        Trepco claims that a software issue at its warehouses resulted in sales being wrongly counted
27    throughout part of 2014. As a result, it claims that at least half of the 2014 electronic
      transactional-level sales data is inaccurate and unreliable. (Gelbart Decl. ¶ 7.)
28

                                                        3
                                                                                         20CV521-DMS(BLM)
     Case 3:20-cv-00521-DMS-BLM Document 16 Filed 07/28/20 PageID.992 Page 4 of 11



1     Southern District case, 19-cv-02204-DMS-BLM, Trepco Imports & Distribution, LTD v. Arizona

2     Beverages USA, LLC. Id. at 8; see also Gelbart Decl. at ¶ ¶ 12-13. On February 3, 2020, the

3     Court issued an order Denying Plaintiff’s Motion. See Docket for 19-cv-02204-DMS-BLM at ECF

4     No. 6.

5              On February 10, 2020, Defendant attempted to contact each of the subpoenaed retailers

6     via letter and extended the deadline to respond to the subpoenas to February 18, 2020. MTC

7     at 8; see also Gelbart Decl. at ¶ 15, Exh. Z. None of the seventeen retailers responded or

8     reached out to Defendant for an extension of time to respond. Id.; see also Gelbart Decl. at ¶

9     16. On February 26, 2020, Defendant attempted to contact the retailers via telephone, but

10    either received no response, was promised a call back that never came, or was hung up on. Id.

11    at 9; see also Gelbart Decl. at ¶ 17. The one exception was Mr. Adel Yalda who owns at least

12    seven of the retailers at issue5 and who informed Defendant that he provided Plaintiff with

13    sample invoices on February 14, 2020 after speaking with Plaintiff’s part owner and CEO, Mr. Al

14    Paulus. Id.; see also Gelbart Decl. at ¶ ¶ 18-19. Mr. Yalda agreed to send copies of the

15    paperwork to Defendant which he did on February 27, 2020, however, the production included

16    only one invoice for each of the seven stores. Id.; see also Gelbart Decl. at ¶ 20. Two days

17    after receiving the single invoice, on March 6, 2020, Plaintiff informed Defendant that it received

18    seven invoices from Mr. Yalda and emailed them to Defendant. Id. at 9-10; see also Gelbart

19    Decl. at ¶ 21. Defendant called Mr. Yalda on March 9 and 10, 2020 seeking additional responses

20    and requesting that Mr. Yalda send a letter by March 11, 2020 clearly stating what else, if

21    anything, he intended to produce. Gelbart Decl. at ¶ 22. Mr. Yalda did not send a letter or any

22    additional responsive documents. Id.

23             On March 19, 2020, Defendant filed a Motion to Compel Non-Party Retailers to Comply

24

25
      5
26      Mr. Yalda owns or operates (1) Qwick Corner; (2) Quick Korner; (3) Minute Mart; (4) Golden
      Gate Market; (5) Paradise Liquor; (6) Aztec Liquor; (7) Cost Mart; and (8) 7-Q Liquor. ECF No.
27    15-1, Declaration of David S. Harris in Support of Defendant Arizona Beverages USA LLC’s Reply
      in Support of Its Motion to Compel Non-Party Retailers to Comply with Document Subpoenas
28    (“Reply Decl.”) at ¶ 3; see also MTC at 9 n.6.

                                                      4
                                                                                       20CV521-DMS(BLM)
     Case 3:20-cv-00521-DMS-BLM Document 16 Filed 07/28/20 PageID.993 Page 5 of 11



1     with Document Subpoenas. ECF No. 1. On June 10, 2020, the matter was transferred from

2     Judge Lorenz and Judge Dembin to Judge Sabraw and Judge Major pursuant to the low number

3     rule because this matter is related to 19-cv-02204-DMS-BLM, Trepco Imports & Distribution,

4     LTD v. Arizona Beverages USA, LLC. ECF No. 4. On June 11, 2020, the Court issued a briefing

5     schedule requiring Defendant to serve a copy of the briefing schedule on Plaintiff Trepco Imports

6     & Distribution, Ltd. and on all of the subpoenaed entities. ECF No. 5. The Court further ordered

7     that any opposition to the motion be filed on or before July 10, 2020 and any reply be filed on

8     or before July 17, 2020. Id. The parties and non-parties timely filed the pleadings as ordered.

9     See El Sol Oppo., Quick Korner Oppo., MM & GS Oppo., Paradise Oppo., Aztec Oppo., Cost Mart

10    Oppo., 7-Q Oppo., and Reply.

11                                             LEGAL STANDARD

12          A.     Federal Rule of Civil Procedure 45 – Subpoena

13          Fed. R. Civ. P. 45 establishes the rules for subpoenas served upon individuals and entities

14    that are not parties to the underlying lawsuit. See Fed. R. Civ. P. 45. Objections to subpoenas

15    must be “served before the earlier of the time specified for compliance or 14 days after the

16    subpoena is served.”   Fed. R. Civ. P. 45(d)(2)(B). If an objection is made, “[a]t any time, on

17    notice to the commanded person, the serving party may move the court for the district where

18    compliance is required for an order compelling production or inspection.”        Fed. R. Civ. P.

19    45(d)(2)(B)(i). “These acts may be required only as directed in the order, and the order must

20    protect a person who is neither a party nor a party's officer from significant expense resulting

21    from compliance.” Fed. R. Civ. P. 45(d)(2)(B)(ii).

22          Courts have broad discretion to determine whether a subpoena is unduly burdensome.

23    See Exxon Shipping Co. v. U.S. Dep’t of Interior, 34 F.3d 774, 779 (9th Cir. 1994); see also

24    Heidelberg Ams., Inc. v. Tokyo Kikai Seisakusho, Ltd., 333 F.3d 38, 41 (1st Cir. 2003). For

25    example, a subpoena is unduly burdensome where it seeks to compel testimony of a witness or

26    production of documents regarding topics unrelated to or beyond the scope of the litigation.

27    See Mattel, Inc. v. Walking Mountain Prods., 353 F.3d 792, 813-14 (9th Cir. 2003) (holding

28    subpoenas properly quashed where their overbreadth led the court to conclude that such

                                                     5
                                                                                     20CV521-DMS(BLM)
     Case 3:20-cv-00521-DMS-BLM Document 16 Filed 07/28/20 PageID.994 Page 6 of 11



1     subpoenas were “served for the purpose of annoying and harassment and not really for the

2     purpose of getting information.”). Moreover, “if the sought-after documents are not relevant,

3     nor calculated to lead to the discovery of admissible evidence, then any burden whatsoever

4     imposed [] would be by definition ‘undue.’” Compaq Computer Corp. v. Packard Bell Elec., Inc.,

5     163 F.R.D. 329, 335-36 (N.D. Cal. 1995).

6                                          DEFENDANT’S POSITION

7           Defendant seeks an order from the Court compelling the subpoenaed retailers to comply

8     with the subpoenas. MTC at 18. Defendant argues that because none of the seventeen retailers

9     objected to the subpoenas by the response deadline, they have waived all objections. Id. at 10.

10    Defendant also argues that any objections that could have been made would have been

11    meritless because the document requests contained in the subpoenas are relevant, not unduly

12    burdensome or disproportionate to the needs of the case, and seek documents that cannot be

13    obtained from Plaintiff. Id. at 11-18.

14             QUICK KORNER, MINUTE MART AND GOLDEN STATE MARKET, PARADISE

15           LIQUOR, AZTEC LIQUOR, COST MART, AND 7-Q LIQUOR’S POSITIONS6

16          Quick Korner, Minute Mart and Golden State Market, Paradise Liquor, Aztec Liquor, Cost

17    Mart, and 7-Q contend that they have fully complied with the subject subpoenas. See Quick

18    Korner Oppo. at 2; MM & GS Oppo. at 2, Paradise Liquor Oppo. at 2, Aztec Liquor Oppo. at 2,

19    Cost Mart Oppo. at 2, and 7-Q Liquor Oppo. at 2; see also ECF Nos. 8-1, 9-1, 10-1, 11-1, 12-1,

20    and 13-1, Supporting Declarations of Maura Griffin (“Oppo. Decls.”) at ¶ 5. They also contend

21    that they have met and conferred with Defendant since March 2020 regarding the subject

22    subpoenas and that they provided an incomplete production to Defendant prior to retaining

23
      6
24      All of the non-party retailers are represented by the same counsel and the oppositions are
      nearly identical. The oppositions for Quick Korner, Minute Mart and Golden State Market,
25    Paradise Liquor, Aztec Liquor, Cost Mart, and 7-Q Liquor are identical. ECF Nos. 8-13. The
26    opposition for El Sol Market [see ECF Nos. 7 and 14] varies slightly as discussed later in the
      order. All of the oppositions are supported by a declaration from Maura Griffin, the attorney
27    representing the non-party retailers. See ECF Nos. 7-1, 8-1, 9-1, 10-1, 11-1, 12-1, 13-1, and 14-
      1.
28

                                                     6
                                                                                     20CV521-DMS(BLM)
     Case 3:20-cv-00521-DMS-BLM Document 16 Filed 07/28/20 PageID.995 Page 7 of 11



1     counsel. Id.; see also Oppo. Decls. at ¶ 2. On June 18, 2020, the retailers produced additional

2     purchase orders and invoices “for Arizona Ice Tea from any vendor which represented all

3     purchase orders and invoices related to Arizona Ice Tea that the Business maintained[,]” but

4     only from 2017 to the present as they only retain business records for three years. Id.; see also

5     Oppo. Decls. at ¶ 3. After additional meeting and conferring, on July 7 and 8, 2020, the retailers

6     produced three additional batches of documents containing Trepco invoices for purchases of

7     any product for the last three years. Id.; see also Oppo. Decls. at ¶ 4.     The retailers formally

8     responded to the subpoenas on July 10, 2020. Id. at 2-3; see also Oppo. Decls. at ¶ 5. The

9     retailers have produced all responsive documents in their possession except they have not

10    responded to Request No. 6 which they contend is overbroad, overburdensome, harassing, and

11    irrelevant, while acknowledging that they have waived their objections by not timely responding

12    to the subpoenas. Id. at 3; see also Oppo. Decls. at ¶ ¶ 5-6. After additional meet and confer

13    efforts, the retailers have “agreed to provide a declaration from the[ir] Business listing the

14    wholesalers from which it purchases (i) any product and (ii) Defendant’s products to the best

15    of its recollection in order to comply with this demand.” Id.; see also Oppo. Decls. at ¶ 6.

16    Defendant agrees that this will satisfy the information sought in Request No. 6. Id. at 4; see

17    also Oppo. Decls. at ¶ 7.

18           Quick Korner, Minute Mart and Golden State Market, Paradise Liquor, Aztec Liquor, Cost

19    Mart, and 7-Q further contend that because they have responded to the subpoenas with all of

20    the responsive documents in their possession and because Defendant does not seek sanctions

21    in its motion, the Court should deny the motion as moot. Id. Finally, Quick Korner, Minute Mart

22    and Golden State Market, Paradise Liquor, Aztec Liquor, Cost Mart, and 7-Q further note that

23    the magistrate judge in the Central District case limited Defendant’s discovery of Plaintiff’s sales

24    to sales only involving Defendant’s products and that Defendant never mentioned the magistrate

25    judge’s order limiting the scope of their discovery requests. Id. at 4-5; see also Oppo. Decls. at

26    ¶ 8.

27                                        EL SOL MARKET’S POSITION

28           El Sol Market contends that it retained business counsel on July 6, 2020 to assist them

                                                       7
                                                                                        20CV521-DMS(BLM)
     Case 3:20-cv-00521-DMS-BLM Document 16 Filed 07/28/20 PageID.996 Page 8 of 11



1     with producing the responsive documents. El Sol Oppo. at 1-2.; see also ECF No 7-1, Declaration

2     of Maura Griffin (“Griffin Decl.”) at ¶ 2. Business counsel immediately contacted Defendant to

3     inform Defendant of their representation and that El Sol had provided hundreds of pages of

4     documents in response to the subpoenas. Id. at 2. On July 7, 2020, business counsel emailed

5     Defendant a Dropbox link to the documents which included purchase orders and invoices for

6     2016-2019. Id.; see also Griffin Decl. at ¶ 3. El Sol does not maintain records from before 2016

7     and, therefore, cannot produce any documents prior to 2016. Id.; see also Griffin Decl. at ¶ 2.

8     El Sol also formally responded to the subpoena on July 10, 2020. Id. at 2-3; see also Griffin

9     Decl. at ¶ 3, Exh. 1.

10           El Sol also contends that because it has responded to the subpoenas with all of the

11    responsive documents in their possession and because Defendant does not seek sanctions in its

12    motion, the Court should deny the motion as moot. Id. El Sol notes that the magistrate judge

13    in the Central District case limited Defendant’s discovery of Plaintiff’s sales to sales only involving

14    Defendant’s products and that Defendant never mentioned the magistrate judge’s order limiting

15    the scope of their discovery requests. Id.

16              BOBAR NO. 8, PALM AVENUE MARKET, BOWMAN’S MARKET, NEIGHBORS

17        MARKET, ACE LIQUOR, BOBAR NO. 1, TWIN OAKS, AND CENTRAL LIQUOR’S

18                                               POSITTIONS

19           Non-Party retailers Bobar No. 8, Palm Avenue Market, Bowman’s Market, Neighbors

20    Market, Ace Liquor, Bobar No. 1, Twin Oaks, Central Liquor did not respond to the subpoenas

21    or oppose Defendant’s motion. See Docket; see also Reply at 2-3.

22                                              DEFENDANT’S REPLY

23           Defendant replies that the Court should order the eight retailers who have not responded

24    to the subpoenas to comply with the subpoenas. Reply at 2. Defendant also replies that the

25    remaining retailers responded and produced documents at the last minute and accordingly,

26    Defendant has not had time to confirm that the retailers have produced all responsive documents

27    and is still awaiting declarations from the retailers, including El Sol, who Defendant understands

28    will be providing Defendant a declaration as well even though it was not mentioned in El Sol’s

                                                        8
                                                                                          20CV521-DMS(BLM)
     Case 3:20-cv-00521-DMS-BLM Document 16 Filed 07/28/20 PageID.997 Page 9 of 11



1     opposition. Id. at 2-4. Defendant asks that the Court grant the motion as to these retailers as

2     well so as to ensure their continued cooperation. Id.

3                                                 DISCUSSION

4           If an opposing party fails to file opposition papers or a statement of non-opposition7 in

5     the manner required by CivLR 7.1.e.2, “that failure may constitute a consent to the granting of

6     a motion or other request for ruling by the court.” CivLR 7.1(f)(3)(c). Moreover, “[a] non-

7     party's failure to make timely objections to a Rule 45 subpoena generally results in the finding

8     that any objections have been waived.” On Demand Direct Response, LLC v. McCart-Pollak,

9     2019 WL 1867427, at *1 (D. Nev., Apr. 25, 2019) (citing Moon v. SCP Pool Corp., 232 FRD 633,

10    636 (CD CA 2005) (citing Creative Gifts, Inc. v. UFO, 183 F.R.D. 568, 570 (D.N.M. 1998)); see

11    also F. Subpoena, Rutter Group Prac. Guide Fed. Civ. Pro. Before Trial Ch. 11(IV)-F (“Failure to

12    serve timely objections waives all grounds for objection, including privilege.”) (citing In re DG

13    Acquisition Corp., 151 F3d 75, 81 (2nd Cir. 1998) (privilege against self-incrimination waived by

14    delay) and Moon, 232 FRD at 636)). However, “[i]n unusual circumstances and for good cause,

15    ... the failure to act timely will not bar consideration of objections.” Moon, 232 F.R.D. at 636.

16    Unusual circumstances exist where the subpoena is overbroad on its face and exceeds the

17    bounds of fair discovery and the subpoenaed witness is a non-party acting in good faith. Id.

18          Here, non-parties Bobar No. 8, Palm Ave. Market, Bowman’s Market, Neighbors Market,

19    Ace Liquor, Bobar No. 1, Twin Oaks, and Central Liquor failed to respond to, comply with, or

20    object to Plaintiff’s subpoenas. They also failed to respond to defense counsel’s efforts to

21    communicate regarding the subpoenas and his efforts to arrange compliance. Gelbart Decl. at

22    ¶ ¶ 24-32 (explaining defense counsel’s efforts to call the retailers and not receiving an answer,

23    being hung up on, or promised a return call that never came). Finally, Bobar No. 8, Palm Ave.

24    Market, Bowman’s Market, Neighbors Market, Ace Liquor, Bobar No. 1, Twin Oaks, and Central

25

26    7
        If a party chooses not to oppose a motion, “the party must file a written statement that the
27    party does not oppose the motion or other request for ruling by the court.” Civil Local Rule
      (“CivLR”) 7.1(f)(3)(a).
28

                                                      9
                                                                                      20CV521-DMS(BLM)
     Case 3:20-cv-00521-DMS-BLM Document 16 Filed 07/28/20 PageID.998 Page 10 of 11



1     Liquor failed to oppose Defendant’s motion to compel, file a notice of non-opposition, seek

2     additional time to respond, or acknowledge the instant motion in any way.                  See

3     Docket. Additionally, a review of Defendant’s pleadings indicates that the subpoenas were

4     properly completed, signed, and served. Gelbart Decl. at ¶ ¶ G-W. The Court also has reviewed

5     the subpoenas and determined that they are not overbroad on their faces and they do not

6     exceed the bounds of fair discovery. Accordingly, the Court GRANTS Defendant’s motion as to

7     Bobar No. 8, Palm Ave. Market, Bowman’s Market, Neighbors Market, Ace Liquor, Bobar No. 1,

8     Twin Oaks, and Central Liquor and makes the following findings:

9           1.     Bobar No. 8, Palm Ave. Market, Bowman’s Market, Neighbors Market, Ace Liquor,

10                 Bobar No. 1, Twin Oaks, and Central Liquor have waived their rights to object to

11                 the subpoenas.

12          2.     Defendant’s motion to compel compliance with the subpoenas is GRANTED.

13          3.     Defendant is ORDERED to serve a copy of this order on Bobar No. 8, Palm Ave.

14                 Market, Bowman’s Market, Neighbors Market, Ace Liquor, Bobar No. 1, Twin Oaks,

15                 and Central Liquor.

16          4.     Bobar No. 8, Palm Ave. Market, Bowman’s Market, Neighbors Market, Ace Liquor,

17                 Bobar No. 1, Twin Oaks, and Central Liquor are ORDERED to provide a complete

18                 response to the subpoenas within two weeks of being served with this

19                 order.

20          5.     Bobar No. 8, Palm Ave. Market, Bowman’s Market, Neighbors Market, Ace Liquor,

21                 Bobar No. 1, Twin Oaks, and Central Liquor’s failure to comply with this order may

22                 result in the imposition of sanctions.

23          With respect to the non-party entities that have produced documents in response to the

24    subpoenas, but still owe Defendant declarations, Defendant’s motion is GRANTED as follows:

25          1.     Defendant is ORDERED to serve a copy of this order on Quick Korner/Qwik

26    Korner, Minute Mart and Golden State Market, Paradise Liquor, Aztec Liquor, Cost Mart, 7-Q

27    Liquor, and El Sol Market.

28          2.     Non-Parties Quick Korner/Qwik Korner, Minute Mart and Golden State Market,

                                                     10
                                                                                    20CV521-DMS(BLM)
     Case 3:20-cv-00521-DMS-BLM Document 16 Filed 07/28/20 PageID.999 Page 11 of 11



1     Paradise Liquor, Aztec Liquor, Cost Mart and 7-Q Liquor are ORDERED to serve their

2     declarations “listing the wholesalers from which [they] purchase[d] (i) any product and (ii)

3     Defendant’s products to the best of its recollection” on Defendant or before August 12, 2020.

4     It is unclear from the pleadings if El Sol Market also agreed to provide Defendant with a

5     declaration. If it has, that declaration must also be provided on or before August 12, 2020.

6           3.     Failure to comply with this order may result in the imposition of sanctions.

7           IT IS SO ORDERED.

8     Dated: 7/28/2020

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    11
                                                                                     20CV521-DMS(BLM)
